Title: To Benjamin Franklin from Joseph Ceronio, 21 July 1777
From: Ceronio, Joseph
To: Franklin, Benjamin


Sir
Genoa 21 July 1777.
I crave your indulgence for the freedom I take in adressing myself to you but as you have given so many repeated proofs by your sublime knowledge of your good wishes in serving mankind, I flatter my self you will extend your bounty towards a distressed Father whose Mind is constantly agitated for want of News from his Son. This is my Case, and I hope the Cause will be a sufficient appology for my importunity. My Son Stephen Ceronio, a Lover of freedom was resolved to follow its Standard even in the deserts of America, and shipt him self on board of a Ship bound for Philadelphia reccomended to Messr. Willing Morris and Co. They found him usefull and took him in their Compting house, and his conduct has been so much approved of that they Have employed him on some affairs of Trust, and of great Consequence to the Cause of Liberty, in which I am informed he acquitted him self so well that he not only acquired the esteem of his employers, but likewise of the Congress, and I believe was sent a second time on another expedition; it is now ever since December 1775, that I have no Letters from him, though I have wrote him often by way of Nantes, and am afraid my Letters are miscarried; I therefore take the Liberty to send you two duplicates, which I beg you will forward by the safest opportunity you may have, and any expence that may occur shall reimburse you, with my most gratefull acknowledgements. If you should by chance have any news about him, whether taken, or any thing else shall esteem it as a particular favor you will inform me for should he be a Prisoner in England, I shall make proper applications to get our Republick to claim him. A Line from you will greatly alleviate my distress, and will confirm me for ever Your most Obedient and very humble Servant
Joseph Ceronio
P.S.: I send you the Letters open’d which after perusal, I beg you’ll be pleased to seal them.

 
Addressed: A Monsieur / Monsieur Le Docteur Franklin / Paris.
Notation: J. Ceronio July 21. 77.
